            Case 1:19-cr-02032-SMJ                     ECF No. 204-1             filed 09/21/20         PageID.1581 Page 1 of 1




                                                                                                                 Ken IrwiD,     Sheriff
                   YAKIMA COUNTY SHERIFF'S OFFICE
                  POBox        1388, Y AKIMA, WASHINGTON 98907     Telephope (509) 574-2500
                                                                    Toll Free 1-800-572-0490
                                                                      Fax (509) 574-2{j21


                                       YAKIMA COUNTY SHERIFF'S DEPARTMENT
                                                              PHOTOGRAPHIC            LINE-UP

                                                                     INSTRUCTIONS

                                                                                                     CASE #                         _

          You are about to be shown a group of photographs.         Before you view these photographs, please read the following carefully:

                       1.       Because an officer is showing you a group of photographs, this should not influence your judgment in any
                                way.

                       2.       The person who committed the crime mayor may not be in this group of photographs.

                       3.       It is just as important to eliminate ilmocent persons as it is to identity those persons responsible.

                       4.       You are in no way obligated to identify anyone.

                          5.    Study each photogr.aph carefully before making any comments. Consider that the photographs could be old
                                or new, that the hair styles change and those persons can alter their appearance by growing or shaving
                                facial hair.
                          6.     Specialinstmctions:                                                                                      _




                                                                       p",o~



                                                                       Officer showing the photo line-up




     29                                                              EXHIBIT A
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                                     000000996
